[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                      ________________________   ELEVENTH CIRCUIT
                                                        NOVEMBER 22, 2005
                              No. 04-12706               THOMAS K. KAHN
                        ________________________             CLERK


                  D.C. Docket No. 03-00111-CR-T-17MAP

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

     versus

ENRIQUE BALDERAS,
ISRAEL GOMEZ,
                                              Defendants-Appellants.

                      __________________________

                Appeals from the United States District Court
                    for the Middle District of Florida
                      _________________________


                           (November 22, 2005)


Before BIRCH, WILSON and COX, Circuit Judges.

PER CURIAM:
      Enrique Balderas appeals his 97-month sentence for conspiracy to possess

with intent to distribute 100 kilograms or more of marijuana, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B)(vii), and 846. Israel Gomez appeals his 127-month

sentences for (1) aiding and abetting the possession of with intent to distribute 100

kilograms or more of marijuana, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B)(vii), 18 U.S.C. § 2, and (2) conspiracy to possess with intent to distribute

100 kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(vii), and 846. The appellants both argue that there was insufficient

evidence to convict them, and Gomez further argues that the district court erred by

denying a mistrial motion, giving improper jury instructions, and violating the

Fifth and Sixth amendments under United States v. Booker, 543 U.S.         , 125 S.

Ct. 738 (2005), when it adjusted his sentencing range upward based on a drug

quantity not charged in the indictment. Because we conclude that the district court

lacked sufficient evidence to convict Balderas, we REVERSE and REMAND in

part, and AFFIRM in part.

                                I. BACKGROUND

      At trial, Cheyvoryea Gibson, an agent with the Federal Bureau of

Investigation ("FBI"), testified that on 1 October 2002 he was ordered to conduct

surveillance on 904 Madison Street ("the residence"). He stated that, when he

                                          2
drove by the residence, he noted that there was a minivan parked by the side, rear

of the house, and Gomez appeared to have exited the residence and was walking

toward the rear of the van. Gibson testified that, when he saw the van leave the

residence, he followed it to an auto parts store. He stated that Gomez was driving

the van and Balderas was sitting in the passenger seat. Gibson stated that he and

Detective David Redus, a narcotics detective with the Hillsborough County

Sheriff's Office, approached the defendants to question them. Upon questioning,

Gomez did not indicate that he had just departed the residence and denied being in

that area. Gibson stated that, after getting Gomez's consent to search his person,

Gibson found a key and some paper items in his pockets. Gibson testified that one

of the paper documents was a Yahtzee game score card with numerical figures and

a total written on it. Another piece of paper had names, numbers, and a total

written on it as well. Gibson stated that these papers were significant because they

were consistent with papers kept by individuals who participate in narcotics

transactions. He also testified that, when questioned about the key, Gomez stated

that he did not have any idea where the key belonged, or to what lock it fit.

Gibson stated that, during a search of the van, no marijuana was recovered.

Gibson then stated that he and Redus drove Gomez and Balderas back to the

residence, and, after obtaining a search warrant, they entered the residence, and

                                          3
Gibson saw a long line of black plastic bags containing marijuana on the floor

from the front door to the end of the residence. He testified that he also saw a

large quantity of marijuana stacked in bales, packaging material, drug scales, and

tools to cut up the marijuana in one of the bedrooms.

      On cross-examination, Gibson testified that Balderas stated that Gomez

picked him up on College Avenue, which was inconsistent with Gibson's

observations during the surveillance. However, Gibson stated that he never saw

Balderas at the house. He also testified that nothing on the tally sheet explicitly

indicated that the sheet related to drugs. Gibson further stated that the van was not

looked at by a crime scene unit and was not searched for drug residue, but when he

and Redus made contact with the defendants, they "had the fresh smell of

marijuana emitting from their persons." R4-106 at 107. Gibson stated that the van

did not smell of marijuana.

      Joseph West, a detective with the Hillsborough County Sheriff's Office,

testified that he asked Gomez if he owned the key. West stated that Gomez told

him that the key was not his and that he did not know how it got into his pocket.

He further testified that, when he later conducted surveillance on the residence, he

was informed by another detective that a white pickup truck had arrived at the

residence and left a short while later. West stated that he and the other two

                                          4
detectives with him followed the white truck and approached the driver, Alfredo

Ponce, when he exited the vehicle. He testified that he did not observe Ponce exit

the residence and did not observe any marijuana on his person.

      William Sims, a narcotics detective with Hillsborough County Sheriff's

Office, testified that, when he approached the residence, there was a strong aroma

of marijuana coming from the house. He stated that, after he obtained a search

warrant, he entered the residence using the key the other detectives had found in

Gomez's pocket. Sims testified that they also found a bill inside the residence

from TranSouth, in Gomez's name addressed to the residence. He further stated

that inside the home they found (1) an overdue mobile phone bill notice, in

Balderas's name, addressed to the residence, and (2) a Verizon telephone bill, in

the name of Tanya Hunt, addressed to the residence. Sims also testified that

approximately 1,522 pounds of marijuana were found at the residence.

      Tanya Hunt, the ex-fiancé of Gomez’s cousin, Ricardo Gomez, testified that

Gomez and Balderas were best friends, and that Balderas was always with Gomez.

She stated that she and Ricardo lived at the residence until Gomez told them to

move out so the house could be repaired. Hunt stated that, one night, while she

and Ricardo were staying at the Carroll Motel, Gomez's wife and sister visited

Hunt and Ricardo and told them not to go back to the residence. The following

                                         5
day she and Ricardo moved to Texas. She testified that the marijuana and the drug

paraphernalia were not at the residence when they moved out. Hunt further

testified that Gomez and Balderas received mail at the residence, and Gomez used

to live in the house before she and Ricardo moved in.

      Redus testified that a stash house is "a location where drugs are stored for a

short period of time or a long period of time." R5-107 at 116. He also stated that

"[l]edgers are used by drug traffickers to show how much drugs they are putting

out on the street or how much money they're taking in from other drug dealers,"

and that the drug dealer has to know the amount of drugs given to other,

lower-level dealers, so he knows how much money to get back from them. Id.

Further, Redus testified that he was doing surveillance on the residence with

Gibson, and, when he drove past the residence, he saw Gomez step from a set of

stairs behind the residence onto the ground and walk toward the van parked next

to the residence. After doing a U-turn on the street, Redus stated that he drove

past the residence again and observed Balderas’s entering the passenger side of the

van and Gomez’s getting into the driver's side of the van. He stated that when he

finally made contact with Gomez and Balderas in the parking lot at the auto parts

store, he noticed a strong odor of fresh marijuana on Balderas. Redus testified that

Balderas told him that Gomez had picked him up on Highway 41 where he had

                                         6
been hitchhiking and denied being at the residence. Further, Redus corroborated

Gibson’s testimony that a Yahtzee sheet had been recovered from Gomez's pocket,

and the sheet appeared to be a tally sheet with drug weights on it. When asked

why he thought those numbers were weights, Redus testified as follows:

      When I first looked at it knowing that we were dealing with a marijuana
      investigation, marijuana is usually annotated in pounds, and we know that
      this investigation involved a large quantity of marijuana based on the
      numbers that were next to the names. Those names being nicknames of
      known drug traffickers.

Id. at 125. Both defense counsel objected to the characterization as "known drug

traffickers" and made a motion for a mistrial. Id. They argued that the comment

was inappropriate from the witness at that time, had no probative value, and was

"solely prejudicial, clearly inflamed the jury." Id. at 126.

      The government responded that it had laid a foundation concerning Redus's

breadth and extent of his experience, knowledge, training, and expertise, and

Redus had only described why he thought that it was a drug tally sheet. The court

overruled the objection and stated that once the names were elicited, the

government could question him about who these individuals were and if they were

specifically drug dealers. The court also instructed both defense counsels that if

the government did not proceed in a proper manner, they were free to object and

hold another sidebar.

                                           7
      Following the objections, Redus testified that when he first looked at the

names they appeared to be nicknames or first names of people that law

enforcement had previously identified as being in the business of selling

marijuana. Naming each person individually, Redus then indicated that four of the

six names were specifically known to law enforcement as individuals who sold

marijuana. He stated that, although there were no last names listed on the sheet,

drug tally sheets often did not list both first and last names and rarely had "100

pounds of marijuana" written out on the sheet next to the names. Id. at 129.

Redus testified that the total of the numbers on the tally sheet was 461, and that

number was consistent with pounds of marijuana. He also stated that, further

down on the sheet, the 461 had been subtracted from 1,911 to reach another figure.

He stated that this was consistent with a drug tally sheet, because it would have

shown how much marijuana was distributed compared to what they initially

received, and how much they should have left.

      Redus testified that marijuana is shipped from the Texas/Mexico border in a

big block form, and once it reaches its final destination, the block is unwrapped,

weighed, and broken down into smaller bags of various sizes, depending on the

needs of the customer. He stated that the transportation, breaking down, and

distribution of the marijuana involved "a whole organization of multiple people."

                                          8
Id. at 136. Redus testified that the organization can include (1) people at the

border to load the tractor-trailers, (2) the owner of the marijuana who sees that the

truck gets on its way and then flies to the final destination and meets the tractor

trailer to ensure that all of the marijuana arrived, (3) another person or persons to

take the tractor trailer to another location to offload it, and (4) people to transport

the marijuana to a stash house for further distribution to other customers. He

further stated that the person who is carrying the tally sheet was responsible for

ensuring that the marijuana was broken down correctly, that each customer

received the correct amount, and the correct amount of money was returned to

him.

       On cross-examination, Redus testified that he could not state that the odor

of marijuana coming from Balderas was from the same marijuana that was found

in the residence, but he could tell that the smell did not come from the personal

use of marijuana. He also stated that, when the van was searched at the auto parts

store, he did not find any significant amount of money or marijuana residue,

however, the van did have an odor of marijuana. He also stated that the 461

pounds that were listed on the Yahtzee sheet1 were the pounds of marijuana that

were already distributed and never found by law enforcement.

       1
           The Yahtzee sheet also contained notations for video game cheat codes.

                                                 9
      On redirect examination, Redus was asked why people in a drug trafficking

organization are reluctant to come forward to testify against their peers. He

responded: “In fear of reprisal. We know that the Mexican drug trafficking

organizations are very violent organizations, and the reprisal a lot of time is

murder." Id. at 185. Both defense counsels objected and moved for a mistrial.

They argued that Redus portrayed Mexican Americans as "being violent and being

killers" which was prejudicial and irrelevant as to whether the defendants

possessed marijuana. Id. at 186. They further contended that the government had

not alleged that the defendants were members of a broader organization, and that

Redus's statement implied that no one would testify against Gomez and Balderas

for fear that Gomez and Balderas would kill them.

      The government responded that its intent was not to create the inference that

Gomez and Balderas were killers, but rather to clarify why the people on the

Yahtzee sheet had not been arrested or come forward. The government argued

that it was entitled to show why the listed drug traffickers had not been arrested

because Gomez's and Balderas's theory of the case seemed to be that the

investigation work was insufficient. It further asserted that the nationality of the

people listed was irrelevant, and that defense counsel, not the government, brought

up the nationality of the names. The government also stated that it had evidence

                                          10
of murders in Texas that were related to this case but did not want to get into the

crimes of violence. It averred that it thought that the detective would have said

that the people had not come forward out of fear, but the detective went further

than the government had anticipated.

      The court then denied the mistrial motions and instructed the government to

pose two questions to the detective to clarify that the detective had no knowledge

of any involvement by Gomez and Balderas in crimes of violence and that they

had never been involved in any threats of crimes of violence or violence toward

witnesses. Redus testified that he had no knowledge that either of the defendants

had committed a crime of violence and had no knowledge that either of the

defendants threatened anyone with violent acts.

      Following the government’s presentation of its case, Balderas rested.

Gomez then called, among other witnesses, Alfredo Ponce to testify on his behalf.

Ponce testified that, on 1 October 2002, he went to the residence to look for a job

at the tomato company where Gomez and Ricardo worked. He stated that he went

to knock on the door, and when he sensed a smell "like a dead animal," he rushed

back to his truck and drove away. Id. at 279-81. On cross-examination, when the

government asked Ponce if it was true that when he first met with Detective Sims,

he told him that he "smelled weed real bad" at the residence, Ponce stated it was

                                         11
not true. Id. at 297. When asked if it was true that he was uncomfortable saying

in his affidavit that he smelled marijuana, and instead wrote that there was a

"strange smell," Ponce stated that it was not true. Id. at 298. The government then

asked, "Isn't it true that you said you didn't want to put it smelled like marijuana on

that paper because you said that you were afraid of the guys there at [the

residence]." R6-108 at 18. Ponce replied that he never said that and also denied

saying that to Detective Sims. Id. at 18-19.

      In a sidebar conference during redirect by Gomez, the defense attorneys

renewed their earlier motions for a mistrial. They stated that, after the denial of

their earlier motion for a mistrial regarding Redus's statement that "Mexican gangs

were violence related," and Redus’s curative statement that the defendants had not

threatened anyone, the government's question to Ponce insinuated that Ponce was

scared of the defendants. Id. Further, the defense attorneys stated that they

thought that the government would call Detective Sims as a rebuttal witness to say

that, "at the time he said he was scared of the guys in that house with the

implication being our clients." Id. at 28. According to the defense, they had

“undone everything” that was done to resolve the earlier mistrial motion. Id.

      The government responded that it did not call Ponce to the stand, and it had

Sims's report wherein Sims stated that Ponce told him that the residence smelled

                                          12
strongly of marijuana but he did not want to put that fact into his affidavit because

"he was afraid of the – of these guys over here." Id. at 28-29. The government

maintained that Gomez called Ponce to the stand and presented evidence that

Ponce did not smell marijuana at the location but that he smelled a dead animal or

body. The court denied both motions for a mistrial.

      On Ponce's recross-examination, Balderas's attorney asked Ponce if he had

any fear of sitting in the courtroom with Balderas, and Ponce replied that he did

not. Balderas's attorney asked him if, on 1 October 2002, he was ever in fear of

Balderas, and Ponce replied that he was not. Finally, Balderas's attorney asked

Ponce if, since 1 October 2002, anything had happened that led him to believe he

had a reason to fear "any type of reprisals" from Balderas, and Ponce replied that

there did not. Id.

      After Gomez rested, the government recalled Sims as a rebuttal witness. On

cross-examination, Balderas's attorney asked him whether it would be unusual for

a person who was not involved in crime to be scared of someone he thought was

involved in crime. Sims replied that it would not be unusual.

      At the close of the government's case, Balderas and Gomez made an oral

motion for a judgment of acquittal. The court denied both motions.



                                         13
      Before closing arguments, the court held a conference with all of the parties

to discuss the jury instructions and the special verdict form. The government

proposed a special jury verdict form for each defendant that asked the jury, after

they found the defendant guilty of count one, to determine if "the defendant's

offense charged in Count One involve[d] one hundred (100) kilograms or more of

a mixture or substance containing a detectable amount of marijuana," and after

finding the defendant guilty of count two, to determine if "the defendant's offense

charged in Count Two involve[d] one hundred (100) kilograms or more of a

mixture or substance containing a detectable amount of marijuana?" R1-48.

Gomez submitted a special verdict form, which gave the jury the opportunity, for

count one, to find him guilty or not guilty as to 100 kilograms or more of

marijuana, more than 50 kilograms but less than 100 kilograms of marijuana, and

less than 50 kilograms of marijuana. The same three options were available to the

jury for count two.

      The government argued that to include an option on the verdict form for

more than 50 kilograms but less than 100 kilograms of marijuana was irrelevant

because the statute broke the sentence down to 10 years to life imprisonment for

1,000 kilograms, 5 to 40 years for 100 kilograms or more, 0 to 20 years for a

detectable amount. The 50 kilogram lesser included option would have no effect

                                         14
on the penalty provisions. The government asserted that its special verdict form

allowed the jury to determine if the defendant was guilty of the offense, and then

determine if the offense involved more than 100 kilograms. Thus, if the jury

found him guilty but did not find that the offense involved more than 100

kilograms, they would have found the defendant guilty of the offense involving

more than 0 but less than 100 kilograms of marijuana. The government contended

that to have anything more would be confusing to the jury and unnecessary.

      Gomez and Balderas both agreed that the 50 kilogram instruction was

unnecessary. The defendants argued, however, that, for the purposes of Apprendi

v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), it was necessary to give the

jury the option to select more than 0 but less than 100 kilograms of marijuana

because there was a factual basis for less than 100 kilograms. The court

determined that the government's special verdict form would stand, the defendants'

objections were overruled, and their motions, if any, were denied.

      During its closing argument, the government stated as follows:

      Israel Gomez also lies about not coming from 904 Madison. When the
      police approach them, pull Ricky away, of course he's smelling of
      marijuana, pulls Ricky away. Does he say, you know what, you know what,
      Detective, you're not going to believe this, I was down here at this house
      and it really smelled of marijuana. Go by – we were going to go collect
      some rent, go by, go up to the house, there's something you may want to
      know. Did Israel Gomez say anything – anything remotely like that? No.

                                         15
R6-108 at 89-90. The defense attorneys objected to the government's statement as

to what the defendants did not say or what they could have said because it was a

direct comment on their silence, and, thus, they requested a mistrial. The

government responded that it was not a comment on their silence, but was a

comment about their statements to law enforcement at the time they were

questioned. The court denied the motions for a mistrial.

      The jury subsequently found Balderas not guilty on count 1 and guilty on

count 2. Furthermore, the jury found the offense in count 2 involved 100

kilograms or more of marijuana. The district court sentenced Balderas to 97

months of imprisonment.

      The jury found Gomez guilty on both counts, and determined that the

offenses in counts 1 and 2 involved 100 kilograms or more of marijuana.

Following his conviction, the probation department created a pre-sentence

investigation report ("PSI"), wherein it attributed to Gomez a base offense level of

30 because he was responsible for 1,983 pounds of marijuana, which converted to

899.49 kilograms. Pursuant to U.S.S.G. § 2D1.1(c)(5), the base offense level for

at least 700 kilograms but less than 1,000 kilograms of marijuana is 30. A base

offense level of 30 and a criminal history category of II resulted in a guideline

range of 108 to 135 months. However, the PSI indicated that the government had

                                         16
filed a motion for an enhanced penalty, pursuant to 21 U.S.C. § 851(c), because

Gomez had previously been convicted, in state court, of several drug crimes,

including drug trafficking. Based on this prior conviction, Gomez's statutory

minimum imprisonment term was 120 months, making his Guideline range 120 to

135 months of imprisonment, pursuant to U.S.S.G. § 5G1.1(c)(2). Gomez

objected to the PSI, and argued that he should be held responsible for a drug

quantity between 400 and 700 kilograms, which placed him at an offense level of

28.

      The government also objected and stated that the actual amount of

marijuana that was part of the drug shipment was approximately 2,000 pounds,

which was a base offense level of 30 (i.e. between 700 and 1,000 kilograms). This

amount was calculated from the drug ledger seized from Gomez which reflected

461 pounds of marijuana, and a confidential informant ("CI") provided

information that Juan Trevino had directed Gomez and Balderas to move the

marijuana that was stored at the residence, and told the CI that 2,000 pounds of

marijuana had come in.

      At sentencing, Gomez argued that the amount of marijuana found in the

residence was 1,522 pounds. He also maintained that the ledgers containing the

alleged marijuana amounts did not add up to any one number because the 461 was

                                        17
subtracted from two different figures. Further, Gomez asserted that the numbers

that allegedly represented drug amounts had gaming codes for a computer game on

the other side, so it was unclear what those numbers really represented.

      The government averred that there may have been two drug loads, which

would account for the difference between the 1,961 pounds on the ledger and the

1,522 that was seized, which would then total up to around 4,000 pounds for

which Gomez would be accountable. The government maintained that the

Nintendo codes on the back of the sheet did not refute the fact that the 461 amount

was a drug amount total. Gomez replied that it was unclear from which number,

1,961 or 1,522, the 461 should be subtracted from.

      The district court overruled the objection and concluded that the

government established that there were at least 2,000 pounds of marijuana, and,

because the jury found both defendants guilty, it must rely on the jury’s evaluation

of the facts. The court then noted that Gomez's lack of education and ability to do

a job caused him to turn to a life of crime. It noted that the statutory minimum was

120 months and the government had requested the Guidelines maximum of 135

months; however, the court stated that, because Gomez had "been a bad person," it

was sentencing him in the middle, at 127 months of imprisonment for each count

to run concurrently. R7-101at 46.

                                         18
                                  II. DISCUSSION

      On appeal, Gomez argues that (1) the district court erred in denying his

mistrial motions relating to (a) the government’s improper characterization of him

as a drug trafficker, (b) implications that he was violent, and (c) the government’s

improperly commenting on his silence during its closing arguments, (2) the district

court erred in failing to give the jury the lesser included instruction on the special

verdict form that he had possessed less than 100 kilograms of marijuana, and (3)

his Fifth and Sixth Amendment rights were violated when his base offense level

was adjusted upward eight levels based on a quantity of drugs not charged in the

indictment, in violation of United States v. Booker, 543 U.S.      , 125 S. Ct. 738

(2005). Balderas argues that the district court erred in concluding that there was

sufficient evidence presented at trial to sustain his conspiracy conviction and

denying his motion for an acquittal. In their briefs, each defendant expressly

adopted the arguments of his co-defendant.

A.    Sufficiency of the Evidence

      On appeal, the defendants argue that the case against them regarding the

conspiracy to possess with intent to distribute more then 100 kilograms of

marijuana was circumstantial, and that no direct or circumstantial evidence existed

of any illegal agreement between them. They maintain that (1) the detectives

                                          19
never saw them inside or leaving the residence, (2) when the detectives stopped

them at the auto parts store, the detectives did not find any marijuana residue in

the van or on their persons even though both of the defendants and the van

smelled like fresh marijuana, and (3) neither of them lived in the residence during

the nine months prior to the discovery of the marijuana and their arrest because

Gomez’s cousin and his wife lived there.

      We review de novo the denial of a defendant's motion for acquittal. United

States v. Ryan, 289 F.3d 1339, 1346 (11th Cir. 2002) (per curiam). In considering

whether the evidence against the defendant was sufficient, we draw all reasonable

inferences in the government's favor. Id. The question is whether “‘a reasonable

trier of fact could find that the evidence establishes guilt beyond a reasonable

doubt.’” Id. (citation omitted).

      We do not give any deference to the district court’s decision on sufficiency

of the evidence. United States v. Taylor, 972 F.2d 1247, 1250 (11th Cir. 1992).

“It is not necessary that the evidence exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt,

provided a reasonable trier of fact could find that the evidence establishes guilt

beyond a reasonable doubt.” United States v. Young, 906 F.2d 615, 618 (11th Cir.

1990). Further, we have stated that we will not review a defendant’s sufficiency

                                         20
claim when he does not submit independent briefing on the issue and merely

adopts the arguments of his co-defendant. See United States v. Khoury, 901 F.2d

948, 963 n.13 (11th Cir. 1990), modified, 910 F.2d 713 (11th Cir. 1990).

        In order for the defendant to be convicted of conspiracy, the government

must establish that (1) a conspiracy existed, (2) the defendant knew of the

conspiracy, and (3) the defendant, with knowledge, voluntarily joined the

conspiracy. United States v. Toler, 144 F.3d 1423, 1425-26 (11th Cir. 1998). A

conspiracy is defined as an “‘agreement to commit an unlawful act.’” Id. at 1425

(citation omitted).

        In his brief, Gomez does not argue that the evidence was insufficient to

sustain his conviction; however, he indicates that he “adopts the issues, statements

of facts and arguments set forth in Appellant Enrique Balderas’ brief.” Appellant

Gomez’s Br. at viii. Because Gomez did not submit independent briefing on his

sufficiency argument, we do not review his claim. See Khoury, 901 F.2d at 963

n.13.

        However, we find that the district court erred in concluding that there was

sufficient evidence to support Balderas’s conviction. In United States v. Villegas,

we reversed the conviction of an alleged conspiracy defendant due to insufficient

evidence. 911 F.2d 623, 628 (11th Cir. 1990). In that case, the defendant’s

                                          21
brother was involved in a conspiracy to distribute cocaine. Id. at 627. The only

evidence against the defendant was that he was outside the house while his brother

made a cocaine transaction, and he followed his brother to a mall where he went

inside the mall while further transactions took place. Id. at 628. The police

described the defendant’s activities as counter-surveillance, id.; however, we held

that his mere presence at the transactions and association with his brother was

insufficient to establish the requirements for his knowing participation in the

conspiracy. Id. at 629.

      Conversely, in United States v. Gamboa, we held that there was sufficient

evidence to support the defendant’s conspiracy conviction because the defendant

rode in the truck with his co-defendants to the scene of the drug transaction, he

was riding in the truck with the drugs, and he spent most of the day at a residence

where drug paraphernalia was found. 166 F.3d 1327, 1332 (11th Cir. 1999). We

also cited the fact that, before all of the defendants drove to the scene of the drug

transaction, the defendant walked to the truck and leaned toward the truck’s

console, where the drugs were later found, which suggested that he actively

participated in the concealment of the drugs. Id. In United States v. Lyons, we

found that there was sufficient evidence to support the defendant’s conspiracy

conviction because he was with his co-defendant when his co-defendant met with

                                          22
the undercover agent to discuss a drug buy, he went with his co-defendant to the

crack house to secure crack for the transaction, and he returned with his co-

defendant to give the crack to the undercover agent. 53 F.3d 1198, 1202 (11th Cir.

1995). Further, in United States v. Catchings, we also held that there was

sufficient evidence to support the defendant’s conspiracy conviction even though

he only participated on one day and entered the conspiracy after its inception. 922

F.2d 777, 781 (11th Cir. 1991) (per curiam). We stated that he “knew and aided

[the conspiracy’s] essential purpose.” Id.

      However, unlike in Gamboa, Lyons, and Catchings, Balderas was seen only

in Gomez’s van, there was no testimony that Balderas was in the residence or, if

he was inside, how long he had been there. Gomez and Balderas were going to an

auto parts store, the van did not have any marijuana residue in it, and the

detectives did not find any money in the van. Further, there was no evidence at

trial that Gomez and Balderas were going to a drug transaction, and there was

nothing that suggested that Balderas actively participated in the conspiracy or that

he aided the drug conspiracy’s essential purpose. See Lyons, 53 F.3d at 1202;

Catchings, 922 F.2d at 781. Although Balderas smelled like fresh marijuana, and

Tanya Hunt testified that Balderas was best friends with Gomez and was at the

residence before, there is nothing in the record to indicate that Balderas did

                                         23
anything other than be present at the residence with his close friend, Gomez. Mere

presence at the scene of a crime, although a factor for a conspiracy conviction, is

not by itself sufficient to support a conspiracy conviction. See United States v.

McDowell, 250 F.3d 1354, 1365 (11th Cir. 2001); Villegas, 911 F.2d at 629.

Likewise, mere association with conspirators is not sufficient to support the

conviction. See Villegas, 911 F.2d at 629.

      Further, in United States v. Morales, we held that there was sufficient

evidence to support the defendant’s conspiracy conviction because the apartment’s

lease where the drug transactions took place listed the defendant and his co-

defendant as residents, the defendant had signed the lease for the apartment, and

two rental receipts, dated six days before the drug transaction, had his name on

them. 868 F.2d 1562, 1573 (11th Cir. 1989). We stated that this evidence proved

that the defendant had dominion and control over the apartment, and, because that

was where the drug transaction took place, there was sufficient evidence to

establish his role in the conspiracy. Id. However, in the present case, although a

bill in Balderas’s name was found at the residence, there is nothing to suggest that

he lived at the residence during the time that the marijuana was stored there. In

fact, both Hunt and Gomez’s wife testified that Balderas did not live there in the

nine months preceding the discovery of the marijuana. Moreover, there is nothing

                                         24
in the record to suggest that Balderas had dominion or control over either the

residence or the contents therein. Hunt testified that the things found inside the

home were her and Ricardo’s things that they had left when they moved out so the

house could be fixed.

        Therefore, there was nothing in the record to indicate that Balderas

voluntarily and knowingly joined in the conspiracy, and the district court erred in

denying his motion for judgment of acquittal. See Toler, 144 F.3d at 1425-26.

While Balderas’s actions and the limited evidence presented may cause reason for

suspicion, they are insufficient to prove beyond a reasonable doubt that he was

actively participating in the conspiracy. Accordingly, we reverse the decision of

the district court on this issue and remand for entry of a judgment of acquittal.

Because we are ordering the district court to enter a judgment of acquittal,

Balderas’s remaining arguments that he adopted from Gomez’s brief are irrelevant.

Thus, the remainder of this opinion analyzes Gomez’s claims as they relate to him

only.

B.      Mistrial Motions

        On appeal, Gomez asserts that the district court erred in denying his mistrial

motions and thereby violating his due process rights. Specifically, he contends

that (1) when Redus testified that the Yahtzee sheet found in Gomez’s pocket was

                                          25
a drug tally sheet, and the individuals listed on that sheet were known drug

traffickers, he improperly implied that Gomez was a drug trafficker; (2) when

Redus testified that people do not typically come forward in drug cases to testify

because drug trafficking organizations are violent and that people feared being

killed, he improperly implied that Gomez was a violent person; (3) when, on

cross-examination, the government asked Ponce if it was true that he indicated in

his affidavit that he smelled “a strange smell” rather than the smell of marijuana

coming from the residence because he was afraid of the guys at the residence, it

improperly implied that Ponce was afraid of Gomez and Gomez was a violent

person, and (4) when the government stated during closing that Gomez never told

the officer that the residence smelled like marijuana, that he was at the residence

and saw the marijuana, or otherwise indicate that the detective should investigate

the residence for drug activity, it improperly commented on his silence.

      We review for abuse of discretion a district court’s denial of a motion for a

mistrial. United States v. Ettinger, 344 F.3d 1149, 1161 (11th Cir. 2003). A

defendant is entitled to a grant of a mistrial only upon showing that he was

substantially prejudiced. Id.

      In order for a defendant to prevail on a claim of prosecutorial misconduct,

he must establish (1) that the prosecutor’s comments were improper, and (2) that

                                         26
those comments prejudicially affected his substantial rights. See United States v.

Hernandez, 145 F.3d 1433, 1438 (11th Cir. 1998). In order to meet the

substantial prejudice prong, the improper comments must have “so infected the

trial with unfairness as to make the resulting conviction [or sentence] a denial of

due process.” Parker v. Head, 244 F.3d 831, 838 (11th Cir. 2001) (quotation

omitted). To assess the prosecutor’s statements’ impact, we must evaluate them in

the context of the entire trial and assess their probable impact on the jury. See

Hernandez, 145 F.3d at 1438.

      The Federal Rules of Evidence define relevant evidence as “evidence

having any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be

without the evidence.” FED. R. EVID. 401. All relevant evidence is admissible,

and irrelevant evidence is inadmissible. FED. R. EVID. 402. However, relevant

evidence may be excluded if “its probative value is substantially outweighed by

the danger of unfair prejudice . . . .” FED. R. EVID. 403.

      Indirect references to a defendant’s silence do not constitute reversible error

per se, and we must consider the references’ impact on the jury. United States v.

Exarhos, 135 F.3d 723, 728 (11th Cir. 1998). A comment is not an impermissible

reference “unless (1) it was the government’s manifest intention to do so, or (2) it

                                          27
was of such a character that a jury would naturally and necessarily take it to be a

comment on the defendant's silence.” Id. (quotations omitted). “When the use of

a defendant’s silence results in a constitutional violation, the conviction can stand

only if the reviewing court is satisfied beyond a reasonable doubt that the error

was harmless.” United States v. Tenorio, 69 F.3d 1103, 1106 (11th Cir. 1995).

      In addressing cumulative error claims, we must examine the trial as a whole

to determine if the defendant was afforded a fundamentally fair trial. United

States v. Calderon, 127 F.3d 1314, 1333 (11th Cir. 1997). However, we have also

stated that if there are no errors on the individual arguments, there can be no

cumulative error. United States v. Waldon, 363 F.3d 1103, 1110 (11th Cir. 2004)

(per curiam), cert. denied, __ U.S. __, 125 S. Ct. 208 (2004).

      The district court did not abuse its discretion when it denied Gomez’s

motions for a mistrial. Redus’s testimony that (1) a Yatzee sheet that was found in

Gomez’s pocket appeared to be a drug tally sheet, and (2) the names on the tally

sheet were those of known drug traffickers, was not improper. Redus explained

that he knew that four of the six names were people known to distribute marijuana,

and this information was relevant to establish why he believed that the Yatzee

sheet was actually a drug tally sheet. See Hernandez, 145 F.3d at 1438; FED. R.

EVID. 401, 402.

                                          28
      Furthermore, the district court did not abuse its discretion when it denied

Gomez’s mistrial motion based on Redus’s testimony that indicated that people do

not generally come forward in these types of drug cases to testify because drug

trafficking organizations are violent and people feared being killed. The

government attempted to explain to the jury that the people on the list may not

have come forward to testify against the defendants out of fear, a question that

many jurors may have had regarding the people on the drug tally sheet. Further,

any problem that may have arisen because of the testimony was cured when Redus

specifically testified that he had no knowledge that either of the defendants had

committed a crime of violence or had threatened anyone with violent acts.

      Moreover, later in the trial, the government attempted to impeach Ponce by

asking him if it was true that he stated he smelled a “strange smell” at the

residence in his affidavit, and did not write that he smelled marijuana, because he

told the detectives that he was afraid of the guys at the residence. This question

did not form the basis for a mistrial because the defendants had set forth that

Ponce had written that he smelled a strange smell because he, in fact, had smelled

a strange smell, and not marijuana. However, the detective who interviewed

Ponce had indicated in his report that Ponce told him that he did not want to put

marijuana down because he was afraid of the people at the residence, and, under

                                         29
the Federal Rules of Evidence, the government was entitled to impeach Ponce with

this information. See FED. R. EVID. 607 (“The credibility of a witness may be

attacked by any party. . . .”). Later, Ponce testified that he did not fear Balderas

before, during, or after the events on 1 October 2002, the day Gomez and Balderas

were arrested. Therefore, the testimony was proper and relevant to the trial, and

the defendants’ substantial rights were not violated because any potential problem

was cured when Ponce testified that he never feared Balderas. See Hernandez,

145 F.3d at 1438; FED. R. EVID. 401, 402.

      Additionally, the district court did not abuse its discretion when it denied

Gomez’s mistrial motion during the government’s closing arguments. During its

closing arguments, the government commented that, when Gomez was talking to

the detective at the auto parts store, he never told them or otherwise indicated that

the residence smelled like marijuana, that he was at the residence and saw

marijuana, or that the police should go investigate the residence for drug activity.

However, Gomez concedes in his brief that the comment referred to a time after

Gomez was arrested but before he was given his Miranda rights. Under United

States v. Rivera, such comments are appropriate when the defendant’s silence

occurred after arrest but before Miranda warnings are given. 944 F.2d 1563, 1568

(11th Cir. 1991).

                                          30
      Finally, Gomez contends that, even if the district court did not err in

denying each of his motions individually, the cumulative effect of the allegedly

prejudicial evidence warrants a reversal of his conviction. However, because, as

noted above, Gomez cannot demonstrate that the district court erred in denying

any of his motions, there can be no cumulative error. See Waldon, 363 F.3d at

1110. Therefore, the district court did not abuse its discretion in denying the

mistrial motions.

C.    Special Verdict Form

      Gomez next contends that he was entitled to a lesser included jury

instruction which would have allowed the jury to find him guilty, on the special

verdict form, of less than 100 kilograms of marijuana. He argues that the special

verdict forms should have included an option for the jury to chose whether he had

possessed, and conspired to possess, more than 0 but less than 100 kilograms of

marijuana. We review for abuse of discretion a district court’s refusal to give a

jury instruction and its denial of a request for a special verdict. United States v.

Cornillie, 92 F.3d 1108, 1109 (11th Cir. 1996) (per curiam) (jury instruction);

United States v. Shenberg, 89 F.3d 1461, 1472 (11th Cir. 1996) (special verdict).

Such abuse would occur if the evidence would permit a jury to find the defendant

guilty of the lesser, but not the greater, offense. Cornillie, 92 F.3d at 1109.

                                          31
      We have stated that 21 U.S.C. § 841(b) provides the penalties for 21 U.S.C.

§ 841(a) and becomes applicable only after a defendant is convicted of a

substantive § 841(a) violation. See United States v. Sanchez, 269 F.3d 1250,

1264-1265 (11th Cir. 2001) (en banc). Further, we have stated that “[t]he nature

and quantity of the controlled substance are relevant only to sentencing and do not

constitute elements of a lesser included offense.” United States v. Williams, 876

F.2d 1521, 1525 (11th Cir. 1989).

      Gomez was convicted for aiding and abetting the possession of with intent

to distribute 100 kilograms or more of marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(vii), 18 U.S.C. § 2, and conspiracy to possess, with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii), and 846.

In order for the jury to convict, it did not have to determine the specific amount of

marijuana that he conspired to possess. Although Gomez was charged and

convicted of § 841(b)(1)(B)(vii), that subsection deals only with the penalties for

§ 841(a) offenses. It is not needed for purposes of the substantive conviction

under § 841(a). See Sanchez, 269 F.3d 1250, 1264-1265. Furthermore, the jury’s

determination of whether Gomez’s offenses involved 100 kilograms or more of

marijuana is needed only to determine his penalty (sentence) and does not

constitute elements of a lesser included offense. See Williams, 876 F.2d at 1525.

                                         32
      Moreover, the manner in which the special verdict form was constructed

allowed the jury to find that Gomez was guilty of the offenses, but that the

offenses included less than 100 kilograms of marijuana. On both counts, if the

jury concluded that he was guilty, then it had to determine if the offense involved

more than 100 kilograms by placing a mark next to “yes” or “no.” If the jury

found that Gomez was guilty, but selected “no,” thus concluding that the offense

did not include more than 100 kilograms of marijuana, the jury’s verdict would be

that he was guilty of the offense and the offense included more than 0 but less than

100 kilograms of marijuana. Therefore, the district court did not abuse its

discretion in denying Gomez’s request to include the lesser included offense of

more than 0 but less than 100 kilograms of marijuana on the special verdict form.

D.    Booker Violations

      Finally, Gomez avers that he was held responsible for 2,000 pounds of

marijuana, which was 4 offense levels higher than the amount of marijuana

charged in the indictment, thus violating his Fifth and Sixth Amendment rights

under Booker, 543 U.S. at      , 125 S. Ct. at 749. He argues that, at sentencing,

the judge determined that the number 461 on the Yatzee sheet was pounds of

marijuana in addition to the 1,522 pounds of marijuana found at the house,

bringing the total amount of marijuana he was responsible for to 2,000 pounds,

                                         33
which was not a fact that he admitted or that was found by a jury beyond a

reasonable doubt.

      Gomez raises this issue for the first time on appeal. We review for plain

error those issues in which timely objections were not made in the district court.

United States v. Olano, 507 U.S. 725, 731, 113 S. Ct. 1770, 1776 (1993); see also

FED. R. CRIM. P. 52(b). To prevail under a plain-error standard, the appellant must

prove the following three requirements: (1) there must be an error; (2) that error

must be plain; and (3) the plain error must affect substantial rights. Olano, 507

U.S. at 732, 113 S. Ct. at 1776. Once the appellant proves these three elements,

we may notice the error only if it “seriously affect[s] the fairness, integrity, or

public reputation of judicial proceedings.” Id. at 736, 113 S. Ct. at 1776

(quotation omitted).

      We have recently concluded that, in Booker, the Supreme Court held that

“the Sixth Amendment right to trial by jury is violated where under a mandatory

guidelines system a sentence is increased because of an enhancement based on

facts found by the judge that were neither admitted by the defendant nor found by

the jury.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005)




                                           34
(emphasis in original) reh’g denied,             F.3d      ,      (11th Cir. 2005) (en banc).2

A second error can also exist, under Booker, when the district court applies the

Guidelines without considering them advisory. United States v. Shelton, 400 F.3d

1325, 1330-31 (11th Cir. 2005). If such error occurs, it is plain. Rodriguez, 398

F.3d at 1299; Shelton, 400 F.3d at 1331.

       Even if the district court plainly erred when it (1) determined that the 461

number on the Yatzee sheet was a drug amount, and used it to increase the amount

of drugs Gomez was responsible for (from 1,522 pounds to 1,983 pounds), which

was a fact that was neither admitted by Gomez nor found by the jury, and

(2) sentenced Gomez under a mandatory Guidelines system, Gomez cannot

demonstrate that the error affected his substantial rights, as required by the third

prong of the plain error analysis. For a Sixth Amendment violation, the defendant

has the burden of demonstrating that the error “affected the outcome of the district

court proceedings.” Rodriguez, 298 F.3d at 1299 (quotation omitted). For a

mandatory guidelines Booker error, the defendant has the burden of demonstrating

that there was a “reasonable probability of a different result if the guidelines had



       2
         A petition for writ of certiorari was filed in Rodriguez. Rodriguez v. United States, No. 04-
1148 (U.S. Feb. 23, 2005). On 20 May 2005, the Solicitor General of the United States responded
that review is warranted to resolve a circuit split regarding the proper application of the plain-error
standard to forfeited sentencing errors under Booker.

                                                  35
been applied in an advisory instead of binding fashion by the sentencing judge in

this case.” Shelton, 400 F.3d at 1332 (quotation omitted). A reasonable

probability means a probability “sufficient to undermine confidence in the

outcome.” Id. (quotation omitted).

      During the sentencing hearing, the district court never indicated that, but for

the Guidelines, it would have given Gomez a different sentence. On the contrary,

the court noted that Gomez’s lack of education and ability to do a job caused him

to turn to a life of crime. It also noted that the statutory minimum was 120 months

and the government requested the Guidelines maximum of 135 months. However,

the court stated that, because Gomez had “been a bad person,” it was sentencing

him in the middle, at 127 months, only 7 months above the statutory minimum.

Nothing in the record indicates that, if it had to re-sentence Gomez, the district

court would have imposed a different sentence. Accordingly, Gomez cannot

establish that his substantial rights were violated by the district court’s error. See

Rodriguez, 298 F.3d at 1299; Shelton, 400 F.3d at 1332.

                               III. CONCLUSION

      Upon review of the record and the parties’ briefs, we discern no reversible

error as to Gomez and affirm his conviction and sentence. As to Balderas,

however, we vacate his conviction for conspiracy to distribute 100 kilograms or

                                          36
more of marijuana due to insufficient evidence, and remand for entry of a

judgment of acquittal. As we have explained, we AFFIRM in part and

REVERSE and REMAND in part.




                                        37